DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites a “Second fan,” however claim 10 from which it depends has no “first fan.” This creates confusion as to the number of fans there are. For the purposes of examination only one fan will be considered.
Claim 21 recites limitations that are not previously mentioned nor are they disclosed in the specification. The claim will remain unexamined in light of the prior art as there is no way to ascertain its meaning clearly.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adamson et al (US 7,814,963).
Regarding claim 10, Adamson discloses a grounds maintenance vehicle (Fig. 1, shown vehicle being an agricultural vehicle, a known “grounds maintenance vehicle” for purposes such as mowing) comprising: an engine (not shown, fig. 4, showing a fan 144 which is driven by a tractor engine and thus is downstream from shown fan and the air flows across the engine (Col. 5, Lns. 36-39)); an engine shroud 148 defining a shroud intake and an engine cooling volume around the engine (Fig. 4, the shroud 148 being an engine fan shroud which defines a volume which includes an area “around” the engine); an engine oil conduit extending from the engine (Fig. 4, shown oil cooler 120 requiring a conduit for engine oil to reach it); and a heat exchanger 120 coupled to the engine oil conduit (Fig. 4, shown).
Regarding claim 11, Adamson discloses the grounds maintenance vehicle of claim 10, further comprising an engine enclosure containing the engine, the engine enclosure defining an air intake area, wherein at least one screen extends across the air intake area and wherein the air intake area is upstream of the shroud intake and the heat exchanger (Fig. 1 and 4, shown grill 112 including a screen and being an enclosure 110 which surround the engine). 
Regarding claim 12, Adamson discloses the grounds maintenance vehicle of claim 11, wherein the screen defines an upper surface, a back surface and a front surface of the engine enclosure (Fig. 1, 
Regarding claim 13, Adamson discloses the grounds maintenance vehicle of claim 11, wherein the engine enclosure further comprises at least one inner enclosure surface, wherein an airspace volume is defined between the screen and each inner enclosure surface, and wherein an airspace volume is upstream of each of the shroud intake and the heat exchanger (Fig. 4, the engine enclosure 110 includes interior surface and an airspace therein which is upstream of the shroud intake and heat exchanger). 
Regarding claim 14, Adamson discloses the grounds maintenance vehicle of claim 13, wherein the shroud intake extends to the airspace volume (Fig. 4, shroud 148 extending into the airspace volume). 
Regarding claim 15, Adamson discloses the grounds maintenance vehicle of claim 13, wherein the inner enclosure surface defines a first inner surface opening and the shroud intake extends across the opening (Fig. 4, the shroud 148 extending across the opening of the enclosure  where the screen 112 is located).  
Regarding claim 16, Adamson discloses the grounds maintenance vehicle of claim 13, wherein the inner enclosure surface defines a second inner surface opening and the heat exchanger extends across the opening (Fig. 4, the “opening” of the enclosure can be considered to be two “openings” as they are not defined but the coverage of the shroud 148 and the cooler 120 differs). 
Regarding claim 18, Adamson discloses the grounds maintenance vehicle of claim 10, further comprising a first fan 144 configured to direct airflow into the engine shroud (Fig. 4, shown).
Regarding claim 19, 
Regarding claim 20, Adamson discloses a grounds maintenance vehicle comprising: a vehicle frame; drive wheels coupled to the vehicle frame; an implement coupled to the vehicle frame; an engine enclosure coupled to the vehicle frame, wherein the engine enclosure defines an engine cavity and an airspace volume isolated from the engine cavity within the engine enclosure, and where the engine enclosure comprises a screened area between the airspace volume and an ambient environment (Fig. 1, shown vehicle having a frame, an enclosure, and being for an internal combustion engine); 
an engine disposed in the engine cavity of the engine enclosure; a first engine cooling system comprising an engine shroud defining an engine cooling volume about a portion of the engine, wherein the first engine cooling system defines a first airflow pathway extending from the screened area to the engine cavity via the engine cooling volume; a second engine cooling system comprising a heat exchanger, an oil flow pathway from the engine to the heat exchanger, and a second airflow pathway extending from the screened area to the engine cavity through the heat exchanger; and a combustion intake extending from the shroud into the engine (Fig. 4, the engine having an oil cooler 120 over which air flows via suction from fan 144 and an air cooling system in which air from the shroud 148 is directed into the engine compartment and would inherently cool the engine). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adamson
Regarding claim 17, Adamson discloses the grounds maintenance vehicle of claim 10, further comprising a combustion intake (Col. 4, Lns. 50-52, the enclosure opening includes an intake manifold not shown)
Adamson fails to disclose the manifold extending from the engine shroud to an air cleaner. However, intake air filters are sufficiently old and well-known in the art to include air cleaners on the intakes of engines that one of ordinary skill in the art before the filing date of the invention would have found it obvious to include an air cleaner on the intake of Adamson’s engine as dirty air and debris entering an engine can result in damage or non-functionality.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to disclose or make obvious a grounds vehicle having a single screen from which two parallel (i.e. not in series/one after the other/intermixed) airflow paths extend, one through an engine oil cooler and the other through a shroud which extends around an engine in order to cool the engine. These airflow paths being within the engine enclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Akira et al (US 5,816,350) discloses a work vehicle having an engine 8 with an oil cooler 10 in which airflow moves through an engine shroud over the engine and oil cooler (Fig. 1, shown). Joscher et al (US 3,978,938) discloses a work vehicle having two airflow passages on the intake (Fig. 2, shown) .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747